 8:20-cv-00166-RGK-PRSE Doc # 38 Filed: 07/26/21 Page 1 of 1 - Page ID # 297




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA


CHASIN RENTERIA,                                          8:20CV166

                    Plaintiff,

       vs.
                                                            ORDER
NEBRASKA DEPARTMENT OF
CORRECTIONAL SERVICES,

                    Defendant.



       IT IS ORDERED that Defendant’s motion to restrict access (Filing 35) is
granted. Pursuant to NECivR 5.3(c), access to Exhibits 17 and 18 (Filing 36) shall
be restricted to parties of record and court users.
      Dated this 26th day of July 2021.
                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
